Title: To John Adams from United States House of Representatives, 28 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 28, 1791
				
				The House of Representatives have passed a bill, entitled “An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same;” in which they desire the concurrence of the Senate.
				
					
				
				
			